                        Case 18-16659-LMI         Doc 93       Filed 04/10/19     Page 1 of 2




        ORDERED in the Southern District of Florida on April 10, 2019.




                                                                Laurel M. Isicoff
                                                                Chief United States Bankruptcy Judge
_____________________________________________________________________________



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

         In re:                                                Case No. 18-16659-BKC-LMI

         YURI LYUBARSKY and OLGA                               Chapter 7
         LYUBARSKY,

                    Debtors.
         ________________________________/

                              ORDER OVERRULING OBJECTION TO CLAIM

                  THIS CAUSE came before the Court on April 3, 2019 upon the Objection to Claim of

        Vertonix Limited (ECF #47) (the “Objection”) filed by Debtors, Response (ECF #54) filed by

        Creditor Vertronix Limited and the Reply (ECF #54) filed by the Debtors. The Court having

        heard argument of the parties and based on the record, it is

                  ORDERED:

                  1.    The Objection is OVERRULED without prejudice to the Trustee or any party in

        interest if they choose to file their own objection.

                  2.    If the Trustee or a party in interest intend to file an objection to the claim of
                Case 18-16659-LMI        Doc 93       Filed 04/10/19   Page 2 of 2



Vertonix Limited, the Court directs to them to do so by April 17, 2019.

                                                ###

Copies furnished to:
Leonid Nerdinsky, Esq.
Felipe Plechac-Diaz, Esq.

         Attorney Nerdinsky shall serve a copy of this Order upon all parties in interest and file a
certificate of service with the clerk of the court.
